DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-12-2020 has been entered.
The amendment filed on 10-12-2020 is acknowledged. Claims 66, 103 and 109 have been amended. Claim 71 has been canceled. Claims 1, 3-5, 37-44, 47-68 and 94-113 are pending. Claims 1, 3-5, 37-44, 47-65 and 94-95 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 66-68 and 96-113 are currently under examination.

Declaration
The declaration under 37 CFR 1.132 by Par Comstedt filed on 10-12-2020 has been fully considered.

Claim Rejections Maintained
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 66-68 and 96-113 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record. The cancellation of claim 71 has rendered the rejection of that claim moot. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant argues:
1.  An immunologist would understand that if the polypeptide of SEQ ID NO:18 is protective then a small number of variants would also be protective.
2.  An immunologist would be aware that the immunogenicity of a protein is not solely a quality of the protein but also of the immune system of the immunized individual.
3.  A heptavalent vaccine cocktail comprising a polypeptide consisting of residues 29-742 of SEQ ID NO:18 as one of the immunogens was shown to reduce mortality in challenge infected animals.
4.  Applicant has shown that high antibody titers against SEQ ID NO:18 were measured in vaccinated animals.
5.  The declaration by Par Comstedt provides experimental data that substantiates that a formulation with the protein having the amino acid sequence of SEQ ID NO:18 demonstrated protection.
6.  The declaration by Par Comstedt provides experimental data that a <300 amino acid fragment of was found to be protective against two different serotypes of P. aeruginosa in two different animal models.
Applicant’s arguments have been fully considered and deemed non-persuasive.

With regard to Point 1, contrary to Applicant’s assertion, the skilled artisan (i.e. immunologist) would not assume that variants of a given protective protein would also be protective. As set forth in the rejection, Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2).  Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence that a variant of a given polypeptide would necessarily induce a given immune response. Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of claimed antibodies is not deemed representative of the genus of peptides to which the claims refer. Moreover, to be a prophylactic composition, the composition must elicit protective immunity, demonstrable by pathogen challenge experiments in a reasonable model system.  The specification does not provide substantive evidence that the claimed vaccines are capable of inducing protective immunity.  This demonstration is required for the skilled artisan to be able to use the claimed vaccines for their intended purpose of preventing infections.  Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed vaccines, i.e. would not be able to accurately predict if protective immunity has been induced.  The ability to reasonably predict the capacity of a single bacterial immunogen to induce protective immunity from in vitro antibody reactivity studies is problematic.  Ellis (Vaccines, W.B. Saunders Company, Chapter 29, 1988, pages 568-574) exemplifies this problem in the recitation that "the key to the problem (of vaccine development) is the identification of the protein component of a virus or microbial pathogen that itself can elicit the production of protective antibodies"(page 572, second full paragraph).  Unfortunately, the art is replete with instances where even well characterized antigens that induce an in vitro neutralizing antibody response fail to elicit in vivo protective immunity.  See Boslego et al (Vaccines and Immunotherapy, 1991, Chapter 17), wherein a single gonococcal pillin protein fails to elicit protective immunity even though a high level of serum antibody response is induced (page 212, bottom of column 2).  Accordingly, the art indicates that it would require empirical testing to formulate and use a successful vaccine without the prior demonstration of vaccine efficacy. 
	With regard to Point 2, while the ability of a given subject to mount an immune response to a given antigen varies from individual to individual, the “immunogenicity” of a given antigen is a characteristic of said antigen. Following Applicant’s logic every vaccine would have to be tailored to each individual. Such is not the case within the vaccine arts. 

	With regard to Points 3 and 4, as set forth in the rejection, the specification is silent with regard to any polypeptide based on SEQ ID NO:18 that has the ability to elicit a protective immune response against Pseudomonas aeruginosa as demonstrated by challenge studies. The Examples set forth in the specification are limited to the use of a multivalent vaccine comprising a specific fragment of SEQ ID NO:18 (residues 29-742) and its ability to induce antibodies to itself. There is no disclosure that that said fragment is responsible for any protective response. Moreover, the induction of an antibody to an immunogen does not correlate to the induction of a protective adaptive immune response as required by the instant claims. Finally, Applicant is reminded that the instant claims are not limited to SEQ ID NO:18 or the fragment consisting of residues 29-742 of SEQ ID NO:18 but encompass more than 4.24 x 1094 variants.
	With regard to Points 5 and 6, the experimental data put forth in the Comstedt declaration seems to be limited to a fragment consisting of residues 29-318 of SEQ ID NO:18 (see Figures 1A-1C). Given that the instant claims encompass more than 4.24 x 1094 variants of SEQ ID NO:18, the demonstration of a single fragment does not provide proper description of the claimed genus. As clearly set forth in the rejection, the Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Given, the specification fails to disclose which amino acid residues in the polypeptide of SEQ ID NO:18 are essential for inducing given immune response, or which amino acids might be added, replaced or deleted so that the resultant polypeptide retains the immunological characteristics of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant polypeptide retains the immunological characteristics of its parent, the specification fails to adequately describe at least a substantial number of members of the genus of polypeptides to which the claims refer.
  
As outlined previously, the instant claims are drawn to polypeptides comprising residues 29-742 of SEQ ID NO:18; with at least 90% identity to residues 29-742 of SEQ ID NO:18; fragments consisting of at least 100 contiguous amino acids of residues 29-742 of SEQ ID NO:18; or fragments of at least 100 contiguous amino acids having at least 90% sequence identity to residues 29-742 of SEQ ID NO:18 wherein said polypeptides (or fragments thereof) must be able induce a protective adaptive immune response to Pseudomonas aeruginosa.
The specification discloses SEQ ID NO:18 that corresponds to the protein designated PA0931. SEQ ID NO:18 meets the written description provision of 35 USC 112,  first paragraph to the degree it reads on the production of an immune response to itself. However, the aforementioned claims are directed to encompass polypeptides with at least 90% sequence identity to residues 29-742 of SEQ ID NO:18 (and fragments thereof), corresponding sequences from other species, mutated sequences. allelic variants, splice variants, sequences that have a recited degree of identity (similarity. homology), and so forth with the aforementioned immunological properties. None of these sequences meet the written description provision of 35 USC 112, first paragraph. The specification provides insufficient written description to support the genus encompassed by the rejected claims.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
Based on the instant specification, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid/protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention.   Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id.   at 1170, 25 USPQ2d at 1606.
The name cDNA is not itself a written description of that DNA; it conveys no distinguishing information concerning its identity. While the example provides a process for obtaining human insulin-encoding cDNA, there is no further information in the patent pertaining to that cDNA's relevant structural or physical characteristics; in other words, it thus does not describe human insulin cDNA. Describing a method of preparing a cDNA or even describing the protein that the cDNA encodes, as the example does, does not necessarily describe the cDNA itself. No sequence information indicating which nucleotides constitute human cDNA appears in the patent, as appears for rat cDNA in Example 5 of the patent. Accordingly, the specification does not provide a written description of the invention of claim 5.

To adequately describe the claimed genus of polypeptides, Applicant must adequately describe the immunoepitopes within a polypeptide based on SEQ ID NO:18 that induce an adaptive protective immune response to Pseudomonas aeruginosa. The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of polypeptides to which the claims are drawn, such as a correlation between the structure (immunoepitopes) and its recited function (inducing a specific immune response), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of polypeptides.  Moreover, the specification fails to disclose which amino acid residues in said domain are essential for inducing given immune response, or which amino acids might be added, replaced or deleted so that the resultant polypeptide retains the immunological characteristics of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant polypeptide retains the immunological characteristics of its parent. The specification is silent with regard to any variants of SEQ ID NO:18 (or fragments thereof) possessing the claimed immunological characteristics. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of polypeptides to which the claims refer. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  As evidenced by the teachings of Skolnick et al., the art is unpredictable.  Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2).  Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence that a variant of a given polypeptide would necessarily induce a given immune response. Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of claimed antibodies is not deemed representative of the genus of peptides to which the claims refer. Moreover, to be a prophylactic composition, the composition must elicit protective immunity, demonstrable by pathogen challenge experiments in a reasonable model system.  The specification does not provide substantive evidence that the claimed vaccines are capable of inducing protective immunity.  This demonstration is required for the skilled artisan to be able to use the claimed vaccines for their intended purpose of preventing infections.  Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed vaccines, i.e. would not be able to accurately predict if protective immunity has been induced.  The ability to reasonably predict the capacity of a single bacterial immunogen to induce protective immunity from in vitro antibody reactivity studies is problematic.  Ellis (Vaccines, W.B. Saunders Company, Chapter 29, 1988, pages 568-574) exemplifies this problem in the recitation that "the key to the problem (of vaccine development) is the identification of the protein component of a virus or microbial pathogen that itself can elicit the production of protective antibodies"(page 572, second full paragraph).  Unfortunately, the art is replete with instances where even well characterized antigens that induce an in vitro neutralizing antibody response fail to elicit in vivo protective immunity.  See Boslego et al (Vaccines and Immunotherapy, 1991, Chapter 17), wherein a single gonococcal pillin protein fails to elicit protective immunity even though a high level of serum antibody response is induced (page 212, bottom of column 2).  Accordingly, the art indicates that it would require empirical testing to formulate and use a successful vaccine without the prior demonstration of vaccine efficacy. 
The specification, as filed, does not set forth that any of the claimed polypeptides provides any sort of protective immunity against any pathogens in any model system. Applicant describes “vaccines” in a prophetic sense and the use of a multivalent vaccine comprising a specific fragment of SEQ ID NO:18 (residues 29-742) but fails to demonstrate the induction of any directed immune response in any animal system utilizing any of the claimed proteins. While the skill in the art of immunology is high, to date, prediction of protective immunity for any given composition in any given animal is quite unpredictable. Protective immunity is based on the ability of an organism to produce antibodies aid in the elimination of a pathogen from said organism. Antibodies specifically bind to given "immuno-epitopes" of the antigen and while all proteins will induce the production of antibodies, proteins with differing amino acid sequences will induce different antibodies. It is impossible to predict which proteins will induce protective antibodies. Since the change of a single amino acid in the protein sequence of the antigen can effectively abolish the interaction between an antigen and an antibody (Colman Res. Immunology, Jan 1994, Vol. 145, pages 33-36) a difference in even a single amino acid could radically affect the ability of a given antigen to induce protective immunity (or any other specific immune response),
Consequently, for the reasons set forth above, the specification fails to adequately describe at least a substantial number of members of the genus of polypeptides to which the claims refer. Therefore, the instant claims fail to meet the written description requirements.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66-68 and 96-113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 66 is rendered vague and indefinite by the use of the phrase “…reducing the risk of attracting infection with Pseudomonas aeruginosa…”. It is unclear what is meant by said phrase. What constitutes “attracting”? Infections are contracted when a given subject is exposed to a given pathogen is unable to mount a protective immune response. It is unclear how the administration of any vaccine composition would reduce the risk of being exposed to Pseudomonas aeruginosa. As written, it is impossible to determine the metes and bounds of the claimed invention.
Conclusion

No claims is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        May 20, 2020